Citation Nr: 1220090	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  02-00 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  For the period from April 25, 2001 to August 26, 2008, entitlement to a compensable evaluation for bilateral hearing loss.

2.  For the period beginning on August 27, 2008, entitlement to an evaluation in excess of 30 percent disabling for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent disabling for bilateral otitis media with Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Atlanta, Georgia that denied the Veteran's claims for compensable ratings for bilateral hearing loss and otitis media with Eustachian tube dysfunction.

A March 2008 RO decision granted an increased evaluation of 10 percent disabling for otitis media with Eustachian tube dysfunction, effective April 25, 2001.  A September 2008 RO decision granted an increased evaluation of 30 percent disabling for bilateral hearing loss effective August 27, 2008, respectively.  The Veteran continued his appeal, and these issues are still properly before the Board.  See Colayong v. West, 12 Vet. App. 524, 536-537 (1999). 

In June 2002, a Travel Board hearing was held at the RO located in Atlanta, Georgia.

In April 2010, because the Board member who presided over the June 2002 Board hearing was no longer employed by the Board, a second Travel Board hearing was held at the Veteran's request at the RO located in Atlanta, Georgia before the undersigned Veterans Law Judge.  See 38 C.F.R. § 20.707 (2011).  A transcript of the proceeding has been associated with the claims file.

In August 2002, October 2009, and June 2010, the Board remanded the issues on appeal herein further development.  Such development has been completed and associated with the claims file, and these matters are ready for further review by the Board.

In adjudicating these claims, the Board notes that certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide an appellant's claim for benefits.  While the majority of records from this claims file are associated with the physical claims file, because some of the documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.

The issues of entitlement to service connection for insomnia secondary to tinnitus, and to service connection for diarrhea and eosinophilia secondary to status-post splenectomy, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement, November 2009, May 2008.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The issues of entitlement to an evaluation in excess of 30 percent disabling for bilateral hearing loss for the period beginning on August 27, 2008, and to an evaluation in excess of 10 percent disabling for bilateral otitis media with Eustachian tube dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On VA examination in June 2001, the Veteran had level I hearing bilaterally.

2.  On VA examination in June 2003 and November 2005, the Veteran had level I hearing in his right ear, and level II hearing in his left ear.

3.  The Veteran is not shown by a preponderance of the most probative evidence of record to have Meniere's disease.


CONCLUSION OF LAW

For the period from April 25, 2001 to August 26, 2008, the criteria for a compensable evaluation for bilateral hearing loss are not met; evaluation as Meniere's disease is not warranted.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for increased evaluations for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that VCAA letters dated May 2001, December 2002, April 2003, March 2004, July 2004, March 2006 (Dingess), and May 2008 (Vazquez-Flores) fully satisfied the notice requirements of the VCAA, and that the Veteran's claims were readjudicated by way of a June 2008 Supplemental Statements of the Case (SSOC).  Thus, any error as to the timeliness of the notices is harmless.

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant VA and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with VA examinations in June 2001, June 2003, and November 2005 relating to his hearing loss rating claim.  The Board finds that these VA examination reports reflect that the examiners personally examined the Veteran and provided the data required to appropriately rate the Veteran's hearing loss.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, VA Fast Letter 07-10; see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Board finds that there is no deficiency in these audiological examinations.  

In addition, as noted above, the Board remanded the Veteran's claim most recently in June 2010 so that the Veteran could be provided with a new VA examination to address whether the Veteran has Meniere's disease (so as to allow for a rating of the Veteran's hearing loss as such).  Pursuant to the Board's remand directives, the Veteran was provided with the requested examination in November 2010 (including November 2010 and December 2010 addenda).  The examiner reviewed the claims file, examined the Veteran, answered the questions posed by the Board, and provided thorough rationale for her conclusions.  Based thereon, the Board finds that there has been substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, in August 2002, October 2009, and June 2010, the Board remanded this case for further development.  Specifically, in August 2002, the Board directed the RO to request that the Veteran identify any relevant treatment records dated since June 2001 for VA to obtain, and to schedule the Veteran for a new VA examination relating to his bilateral hearing loss.  The Board notes that, pursuant to the Board's remand, a February 2003 letter to the Veteran requested information regarding relevant treatment records (to which no response was received), and the Veteran was provided with VA examinations (contract) in June 2003, November 2005, and August 2008, and the examination reports have been associated with the claims file.  Therefore, the Board finds that there has been substantial compliance with its August 2002 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

With regard to the Board's October 2009 remand order, it directed the RO to schedule the Veteran for another Travel Board hearing because the Veterans Law Judge (VLJ) who presided over the June 2002 Board hearing was no longer employed by the Board, which hearing was held in April 2010 before the undersigned Veterans Law Judge.  See 38 C.F.R. § 20.707.  Therefore, the Board finds that there has been substantial compliance with its October 2009 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).  

The Board acknowledges that the Veteran has asserted that the examination was inadequate because the examiner appeared to initially be unaware that the Veteran had been scheduled for a VA examination when he presented, and because she allegedly told him that she had never performed a VA examination before.  Nevertheless, the Board finds that her examination report, which was also reviewed and agreed to by another staff physician (with more supporting rationale), is more than adequate.  She noted that she reviewed the claims file, she examined the Veteran, she opined regarding possible Meniere's disease, provided a thorough rationale for her conclusions, ordered the rotary chair test, and addressed those results in a later addendum.  In addition, the Board finds that the examiner, as an ENT specialist, clearly has the medical education, experience, and training so as to be competent to provide the requested opinion.  See 38 C.F.R. § 3.159(a) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2011).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  The ratings for disability compensation for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII (except, for example, to the extent of extraschedular consideration).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

For the period from April 25, 2001 to August 26, 2008, the Veteran's bilateral hearing loss is assigned a non-compensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  The Veteran seeks a higher rating.

As an initial matter, the Board acknowledges that while the Board has characterized the issue as entitlement to a compensable evaluation for bilateral hearing loss, this matter constitutes an initial rating claim with regard to the Veteran's left ear, but an increased rating claim with regard to his right ear.  By way of background, an April 1970 RO decision granted service connection for right ear hearing loss.  On April 25, 2001, the Veteran filed a claim for an increased rating for his right ear hearing loss, as well as claim for service connection for left ear hearing loss.  The July 2001 RO decision continued the noncompensable rating for the Veteran's right ear, and granted service connection for his left ear and assigned a non-compensable rating for it as well, which ratings are appealed herein. The Board notes that it has taken this procedural posture into account in reviewing this matter, and to the extent that this distinction has not been further addressed in this decision, it is because it has no affect on the outcome of this matter.


A June 2001 VA (contract) audiological examination report reflects pure tone thresholds as follows:


1000
2000
3000
4000
Avg
RIGHT
5
15
30
35
21
LEFT
15
30
55
55
39

Speech recognition ability (using Maryland CNC word lists) was measured as 96 percent bilaterally.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing in both ears.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level I hearing in both of the Veteran's ears corresponds to a noncompensable disability rating.

A June 2003 VA (contract) audiological examination report reflects pure tone thresholds as follows:


1000
2000
3000
4000
Avg
RIGHT
25
20
35
35
29
LEFT
45
50
70
85
63

Speech recognition ability (using Maryland CNC word lists) was measured as 96 percent bilaterally.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing in the Veteran's right ear, and level II hearing in his left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level I and level II hearing in the Veteran's ears corresponds to a noncompensable disability rating.  The Board notes that if the Veteran's thresholds in his left ear were slightly higher (55 decibels) at 1000 and 2000 hertz, 38 C.F.R. 4.86 would correlate his left ear results to level V hearing using Table VIa, although, when combined with the Veteran's level I hearing in his right ear using Table VII, it would still produce a non-compensable rating bilaterally. 


A November 2005 VA (contract) audiological examination report reflects pure tone thresholds as follows:


1000
2000
3000
4000
Avg
RIGHT
25
20
35
40
30
LEFT
40
55
75
85
64

Speech recognition ability (using Maryland CNC word lists) was measured as 96 percent bilaterally.  Using Table VI of 38 C.F.R. § 4.85, these audiological testing results correlate to level I hearing in the Veteran's right ear, and level II hearing in his left ear.  Using Table VII (Diagnostic Code 6100) of 38 C.F.R. § 4.85, the combination of level I and level II hearing in the Veteran's ears corresponds to a noncompensable disability rating.  The Board notes that if the Veteran's thresholds in his left ear was slightly higher (55 decibels) at 1000 hertz, 38 C.F.R. 4.86 would correlate his left ear results to level V hearing using Table VIa, although, when combined with the Veteran's level I hearing in his right ear using Table VII, it would still produce a non-compensable rating bilaterally. 

The Board acknowledges certain private audiological treatment records reflecting that audiological evaluations were performed dated between February 2000 and January 2008.  The Board notes, however, that these reports do not reflect speech recognition scores using Maryland CNC word lists.  See 38 C.F.R. § 4.85(a) (2011).  For this reason, and because the audiologists never certified that use of speech recognition scores was not appropriate in this case for the Veteran due to language difficulties, inconsistent speech discrimination scores, etc., the Veteran's disability cannot be rated using the audiological data collected during this particular evaluation.  See 38 C.F.R. 4.85(a) and (c) (2011).

In light of the above, the Board finds that there is no objective evidence of record to indicate that the Veteran is entitled to a higher, compensable evaluation for the period from April 25, 2001 to August 26, 2008.  The Board notes, again, that the disability ratings for hearing loss are generally determined by the mechanical application of the criteria in Table VI and Table VII of 38 C.F.R. § 4.85 (except, for example, to the extent that extraschedular rating is required, which is addressed below).  See Lendenmann, supra.

The Board acknowledges that the Veteran has asserted that he was lip reading during all of his QTC VA examinations and that he implies, therefore, that the speech recognition scores should be invalidated.  In that regard, the Board notes that, even if use of Table VIa of 38 C.F.R. § 4.85 were for application (in which speech recognition scores are not taken into consideration), the Veteran's June 2001 VA examination pure tone average thresholds correlate to level I hearing bilaterally, which would still produce a non-compensable rating using Table VII.  Likewise, the June 2003 and November 2005 VA examination pure tone average thresholds correlate to level I hearing in the Veteran's right ear, and level V hearing in his left ear, which would also produce a non-compensable rating using Table VII. 

As noted above, in June 2010, the Board remanded the Veteran's claim so that he could be provided with a VA examination to address whether a diagnosis of Meniere's disease was warranted so as to warrant consideration of rating the Veteran's hearing loss, tinnitus, and complaints of vertigo under Diagnostic Code 6205.  Diagnostic Code 6205 provides a rating of 30 percent disabling for hearing impairment with vertigo less than once a month, with or without tinnitus, 60 percent for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, and 100 percent for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87 (2011).  See Board hearing transcript at 12-13; cf. VA Treatment Records, January 2008 and March 2008 (no vertigo).

Pursuant to the Board's remand directive, the Veteran was provided with a VA examination in November 2010.  The examiner noted that she reviewed the claims file, she noted his history of bilateral hearing loss and the use of hearing aids, his diagnosed Eustachian tube dysfunction and history of multiple sets of PE tubes, perforation on the left side that becomes infected twice per year, and the Veteran's reported chronic imbalance with episodes of spinning that last from seconds to minutes.  Examination revealed external auricles and external auditory canals were normal bilaterally, a right tympanic membrane with typamnosclerosis, and a healed PE tube site, a left tympanic membrane with 20 to 30 percent anterior perforation, margins all visible, no drainage, a small amount of cerumen at the edge of perforation, and no squamous debris.  The examiner noted that the Veteran reported experiencing dizziness when the examiner attempted to clean the ear.  An ENG was performed, which revealed no spontaneous, gaze-evoked, or head-shake nystagmus; Dill-Hallpike was negative, and vestibular occular reflex was intact.  Diagnoses of hearing loss, Eustachian tube dysfunction, chronic left tympanic membrane perforation were recorded.  The examiner opined that there was no evidence of a vestibular defect, and that while the Veteran reported several symptoms that are also associated with Meniere's disease, they do not occur with the expected duration or coincidence to support the diagnosis.  

A November 2010 addendum prepared by a staff physician, Dr. R.T., reflects that he too also examined the patient with the original examiner, and that he too agreed with her findings and conclusions.  Dr. R.T. noted that the Veteran's major complaints have been hearing loss, tinnitus, and middle ear fluid, a minor complaint has been dizziness, but by this the Veteran varied from complaint of mild, chronic imbalance to brief spells of imbalance or spinning that at most last only a couple of minutes, and that are not positional in nature and can occur at any time.  Dr. R.T. also noted that examination showed normal vestibular occular reflex, no head shake nystagmus, and no positional nystagmus.  Dr. R.T. opined that examination was not consistent with a vestibular problem including Meniere's, but that nevertheless a rotary chair test was ordered.  

A December 2010 audiology record reflects that rotary chair testing was performed, and an assessment of abnormal steps at 240 hertz and low gain for vestibular occular reflex consistent with bilateral vestibular weakness was recorded, as well as a plan to follow up with ENT for possible abnormal vestibular function.  AT the same time, however, it was noted that the 240 degree results were difficult to interpret and should be interpreted with caution and that the Veteran did try to suppress responses at faster rotation rates, and tracings were not clean.  A January 2011 addendum to the examination report reflects Dr. R.T. reviewed the rotary chair test report, and opined that, as stated before, the Veteran's history is not consistent with Meniere's disease, that the audiologist who conducted the rotary chair test noted that it was unreliable, and that Dr. R.T.'s own physical examination results were inconsistent.  Dr. R.T. noted that the Veteran cannot have bilateral vestibular loss with a normal time constant on step responses and normal phase on sinusoidal rotation, and that these were two portions of the test that the Veteran could not "suppress."  Dr. R.T. noted that in his opinion, there was no vestibular defect.  In light of the above, the Board finds that evaluation for Meniere's disease is not warranted.  The Board notes that there is no competent opinion of record that contradicts the opinions of the VA examiners.

The Board acknowledges an April 2010 statement from Dr. J.B. in which he noted that the Veteran complained of experiencing episodic vertigo several times per month lasting seconds to minutes, and that he opined that it is conceivable and possible, if not likely, that the Veteran has a component of Meniere's disease in one or both ears.  No rationale was provided by Dr. J.B., however, and therefore, the Board finds that the opinions of the VA examiner are by far more probative in considering whether the Veteran's hearing loss should be rated as Meniere's disease.  The Board adds that there is no record of diagnosis of vertigo in the claims file, not even in treatment records from Dr. J.B. dated around the time of his opinion letter (December 2008 to June 2010).

Accordingly, the preponderance of the evidence is against the Veteran's claim for a compensable rating on a schedular basis for the period from April 25, 2001 to August 26, 2008.

Additionally, there is no evidence showing that an increase would be warranted on an extraschedular basis for hearing loss.  Specifically, there is no evidence showing an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards for hearing loss.  See 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).  

The Board has considered the Veteran's assertions that his hearing loss has caused significant interference with his employment, particularly in speaking with people at work, and that he often has to ask coworkers to repeat what they say and that he is unable to hear them if his back is turned.  See Statement, May 2008.  However, while it is undisputed that service-connected disability can have an adverse affect on employment, the Board emphasizes that the schedular rating criteria are designed to take such affect into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

Furthermore, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's difficulty understanding verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  Thus, the Board determines that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

For the period from April 25, 2001 to August 26, 2008, entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

For the period beginning on August 27, 2008, the Veteran's bilateral hearing loss is currently assigned a 30 percent disability rating.  See 38 C.F.R. § 4.85, 4.86 (2011).  The Veteran seeks a higher rating.

As noted in the Introduction, certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  A review of such records reveals VA audiological examination reports dated in August 2008, December 2009 (virtual), July 2010 (virtual), and August 2011 (virtual), as well as, pursuant to the Board's most recent June 2010 remand, a November 2010 VA ENT examination report (plus an addendum) addressing Meniere's disease.  Unlike the November 2010 report and the addendum, the Board can find no indication that the December 2009, July 2010, and August 2011 VA examination reports were ever considered by the AOJ in adjudicating the claim for a higher disability rating.  See 38 C.F.R. § 20.1304 (2011).  Therefore, the Board finds that a remand is necessary so that the December 2009, July 2010, and August 2011 VA examination reports may be reviewed by the AOJ and so that the Veteran's claim may be readjudicated.

In addition, the Board notes that it is not entirely clear whether there are also VA audiological examinations dated in November 2009 and January 2010 missing from the claims file (based on certain audiological data associated with the claims file).  Therefore, the Board finds that a remand is also necessary so that any November 2009 or January 2010 VA audiological examination report may be associated with the claims file, and then reviewed by the AOJ.

For the entire period on appeal, the Veteran's otitis media with Eustachian tube dysfunction is assigned a 10 percent evaluation under Diagnostic Code 6200, effective April 25, 2001.  See 38 C.F.R. § 4.87 (2011).  The Veteran seeks a higher rating.

As noted above, the claims file includes December 2009, July 2010, and August 2011 VA examination reports that have not been addressed by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  Because these three VA examination reports also address the Veteran's otitis media with Eustachian tube dysfunction, the Board finds that a remand is necessary so that these VA examination reports may be reviewed by the AOJ and the Veteran's claim for a higher rating for his otitis media with Eustachian tube dysfunction may be readjudicated.  Likewise, it is not entirely clear whether there are VA examination reports dated in November 2009 and January 2010 are missing from the claims file that relate to the Veteran's otitis media condition.  Therefore, the Board finds that a remand is also necessary so that any missing November 2009 or January 2010 VA examination reports relating to the Veteran's otitis media may be associated with the claims file and then reviewed by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any missing November 2009 or January 2010 VA examination reports or other medical reports relating to the Veteran's hearing loss or otitis media with Eustachian tube dysfunction and associate them with the claims file.

2.  After completing the above development, reviewing any newly associated November 2009 or January 2010 VA examination reports as well as the December 2009, July 2010, August 2011 VA examination reports (virtual VA), readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


